HAWTHORNE, Justice.
We have no jurisdiction of this appeal from a judgment recognizing appellees as mayor and aldermen, respectively, of the Town of Greensburg in the Parish of St. Helena, Louisiana.
The record in this case does not affirmatively show the emoluments of any of the offices here being contested, and it is well settled that in a suit of this nature appellate jurisdiction is determined by the emoluments of the office involved. State ex rel. Langlois v. Lancaster, 218 La. 1052, 51 So.2d 622. Furthermore, the instant suit is not one of the special types of cases, such as suits for divorce, etc., over which *127this court has appellate jurisdiction “irrespective of the amount involved”. Art. 7, Sec. 10, La.Const.1921.
It is therefore ordered that this appeal be transferred to the First Circuit Court of Appeal, provided that the record is filed in that court within 30 days from the date on which this decree becomes final; otherwise the appeal shall be dismissed. The costs incurred in this court are to be paid by appellants.